554 So. 2d 671 (1990)
Paul BRAMMER, Appellant,
v.
STATE of Florida, Appellee.
No. 89-01219.
District Court of Appeal of Florida, Second District.
January 5, 1990.
James Marion Moorman, Public Defender, and D.P. Chanco, Asst. Public Defender, Bartow, for appellant.
Robert A. Butterworth, Atty. Gen., Tallahassee, and Elaine L. Thompson, Asst. Atty. Gen., Tampa, for appellee.
PER CURIAM.
Appellant raises error only as to the sentence imposed for count I of his multi-count conviction. He was orally sentenced on that count to five years probation with the first 364 days to be served in county jail. However, appellant's written sentence for count I indicates a sentence of 364 days followed by five years probation.
As the parties agree, when there is a discrepancy between the written sentence and the oral pronouncement of sentence, the latter prevails. See Bogan v. State, 462 So. 2d 115 (Fla.2d DCA 1985). Therefore, we remand with directions to conform the written sentence as to count I to the oral pronouncement of sentence. Otherwise, affirmed.
SCHOONOVER, A.C.J., and PATTERSON and ALTENBERND, JJ., concur.